DETAILED ACTION
This office action is in response to communication filed. Clams 1, 3, 7, and 9-12 have been amended. Claim 6 has been canceled.  Claims 1-5 and 7-15 are pending on this application.

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Hang Gao on 08/18/2022.
	The last two lines on Page 4 of claims filed on 08/15/2022, inserts - - 15.		(Original) - - before “The apparatus as claimed in claim 12, wherein the first crossbar, the second crossbar, and the third crossbar are configured to perform in-memory computation”. 


Allowable Subject Matter
3.	Claims 1-5 and 7-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the closest prior art Brubaker U.S. patent No. 7,414,561.
Fig. 6A of Luo discloses an apparatus (600) comprising: a DAC (608); a first crossbar (671) connected to the DAC (608); a first analog quantizer (619, 628) connected to the first crossbar (621); a second crossbar connected to the analog quantizer (619, 628); and an ADC (630) connected to the second crossbar (641). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a buffer connected to the first analog quantizer; a voltage divider set; a logic set, a comparator set having multiple comparators configured to generate voltage comparisons; and a logic set, wherein the voltage divider is configured to divide a reference voltage into multiple divided reference voltages, wherein each divided reference voltage is configured to establish a respective reference voltage for each comparator of the comparator set, and wherein a voltage potential difference between adjacent divided reference voltages is substantially equal throughout the voltage divider set.
With respect to claim 12, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a buffer connected to the first analog quantizer and the second analog quantizer; and a third crossbar connected to the buffer; and an analog-to-digital converter (ADC) connected to the third crossbar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/18/2012
/LINH V NGUYEN/Primary Examiner, Art Unit 2845